DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 33 recites the limitation "the first radius of curvature”.  There is insufficient antecedent basis for this limitation in the claims. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.

Claims 18-32 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misani et al. (WO 2017/072708 A1 – of record).
Regarding claim 17, Misani discloses a bicycle tire comprising: a carcass structure 2 and a tread band 7 applied in a radially outer position with respect to the carcass structure; wherein the tread band comprises a crown portion 2a extending astride of an equatorial plane of the tire and having a radius of curvature of 15 mm to 50 mm – (construed as a crown portion radius of curvature being a predetermined first radius of curvature being), see FIG. 3 and pg. 27 lines 27-30; and a side portions 2b – (construed as a pair of lateral portions) arranged on axially opposite sides with respect of the crown portion and each having a radius of curvature of 15 mm to 60 mm – (construed as second radius of curvature) and by way of example it is offered the crown radius of curvature = 30 mm and the side portions are = 35 mm which meets the claimed: second radius of curvature is greater than the first radius of curvature, see FIG. 3 and pg. 27, line 30 - pg. 28, line 5.
Regarding claim 18, wherein the tire has an axial dimension of between 50 mm and 70 mm, see pg. 30 lines 24-27 – (construed as a predetermined maximum cross section width) and axially opposite sides with respect of the crown portion having a radius of curvature of 15 mm to 60 mm – (construed as second radius of curvature), see pg. 27, line 30 - pg. 
Regarding claims 19-20, wherein the crown portion 2a has a radius of curvature of 15 mm to 50 mm – (construed as a first radius of curvature being), see FIG. 3 and pg. 27 lines 27-30; and side portions 2b have a radius of curvature of 15 mm to 60 mm – (construed as second radius of curvature); which meets the claimed first radius of curvature is in a range from about 20 mm to about 35 mm; and the second radius of curvature range is from about 30 mm to about 100 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misani et al. (WO 2017/072708 A1 – of record).
Regarding claim 33, Misani discloses a bicycle wheel comprising: a rim 200, a bicycle tire comprising: a carcass structure 2 and a tread band 7 applied in a radially outer position with respect to the carcass structure; .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Misani et al. (WO 2017/072708 A1 – of record), as applied to claim 17 above, in view of Potts et al. (US 5,088,535).
Regarding claims 21-22, Misani does not explicitly disclose the crown portion has an angular width ranging from about 70° to about 90°; or each of the lateral portions has an angular width ranging from about 35° to about 45°; or each of the shoulder portions has an angular width ranging from about 0° to about 20°.
Potts discloses a tread pattern suitable for bicycles and motorcycles having improved lateral traction, controllable drifting, and improved peripheral or circumferential traction, including braking and accelerating (climbing) traction, see Col 1 lines 32-35. The tire is further configured to the crown portion of the tire have an angular width of 39° + 27° + 3° + 3° = 72°, and lateral portion angular width of (60° + 31° + 3° + 3°) - 72° = 45°, see FIG. 2 and Col 4 lines 32-38.
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the tire of Misani to have the claimed angular widths as taught by Potts to form a tire having the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside . 
Claims 17, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (US 6,568,446 B1), in view of Misani et al. (WO 2017/072708 A1 – of record).
Regarding claim 17, Schulte discloses a bicycle tire comprising: a carcass structure 1.3 and a tread strip 1.6 applied in a radially outer position with respect to the carcass structure. Schulte does not explicitly disclose the claimed radius of curvatures.
Misani discloses a bicycle tire suitable for racing or off-road use comprising: a tread band comprising a crown portion 2a extending astride of an equatorial plane of the tire and having a radius of curvature of 15 mm to 50 mm – (construed as a crown portion radius of curvature being a predetermined first radius of curvature being), see FIG. 3 and pg. 27 lines 27-30; and a side portions 2b – (construed as a pair of lateral portions) arranged on axially opposite sides with respect of the crown portion and each having a radius of curvature of 15 mm to 60 mm – (construed as second radius of curvature) and by way of example it is offered the crown radius of curvature = 30 mm and the side portions are = 35 mm which meets the claimed: second radius of curvature is greater than the first radius of curvature, see FIG. 3 and pg. 27, line 30 - pg. 28, line 5; and wherein the 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the tire of Schulte to have the claimed radii of curvature as taught by Misani to form a bicycle tire suitable for racing or off-road use as suggested by Misani. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claims 29-32, modified Schulte discloses the carcass structure comprises at least one carcass ply 1.3 engaged, at each of the axially opposite end edge thereof, to a respective annular anchoring structure 1.2, the carcass structure having a plurality of reinforcing cords inclined, with respect to the equatorial plane, by a first angle of 45° which meets the claimed range of 30° - 60°, see Schulte: FIG. 2 and Col 7 lines 58-60; and the carcass structure is configured to have a first carcass ply having a first plurality of reinforcing cords inclined, with respect to the equatorial plane, by the first angle and a second carcass ply applied in a radially outer position with respect to the first carcass ply and having a second plurality of reinforcing cords inclined, with respect to the equatorial plane, by the first angle on the opposite side to the first plurality of reinforcing cords, see Schulte: FIG. 2 and Col 7 lines 61-63; and the tire has a weight of 0.35 kg – 1.5 kg, see Misani: page 22 lines 21-25 – which meets . 

Allowable Subject Matter
Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record: Misani discloses a bicycle tire comprising: a carcass, tread band whose crown portion has a first radius of curvature and whose side portions each have a second radius of curvature. Potts discloses a bicycle tire having a crown angular width and a side portions each having an angular width. However, neither Misani or Potts singularly or in combination teach or reasonably suggest the inclusion of a pair of shoulder portions arranged on axially opposite sides with respect to the crown portion and in an axially outermost position with respect to the lateral portions, wherein each of said shoulder portions has a third radius of curvature different from the second radius of curvature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749